Exhibit 10.1

EXECUTION COPY

STOCK ESCROW AGREEMENT

THIS STOCK ESCROW AGREEMENT (this “Agreement”) is made as of May 28th, 2009, by
and among Westway Group, Inc. (formerly known as Shermen WSC Acquisition Corp.),
a Delaware corporation (“Westway”); Shermen WSC Holding LLC, a Delaware limited
liability company (“Founder”); Westway Holdings Corporation, a Delaware
corporation (“Holdings”); and Continental Stock Transfer & Trust Company, a New
York corporation, as escrow agent (the “Escrow Agent”).

A. Westway, Terminal Merger Sub LLC, a Delaware limited liability company, Feed
Merger Sub LLC, a Delaware limited liability company, Westway Terminal Company
Inc., a Delaware corporation, Westway Feed Products, Inc., a Delaware
corporation, ED&F Man Holdings, Ltd., a company limited by shares organized
under the laws of England and Wales, and Holdings have entered into that certain
Amended and Restated Transaction Agreement, dated as of May 1, 2009 (the
“Transaction Agreement”).

B. This Agreement is the agreement referred to as the Stock Escrow Agreement in,
and its execution by the parties hereto is a condition to the consummation of
the closing under, the Transaction Agreement.

C. Westway, Founder, the Escrow Agent and certain other parties are parties to
that certain Stock Escrow Agreement, dated as of May 30, 2007 (the “Original
Stock Escrow Agreement”), pursuant to which certificates representing 5,663,750
shares of common stock, par value $0.0001 per share, of Westway (“Westway Common
Stock”) held by Founder (those shares, the “Original Escrow Shares”) were
delivered to the Escrow Agent, in its capacity as escrow agent under the
Original Stock Escrow Agreement (in that capacity, the “Original Escrow Agent”),
for deposit into an escrow account established thereunder.

D. The Transaction Agreement requires, among other things, that, at the closing
thereunder (the “Closing”), certificates representing 12,181,818 of the shares
of Series A Convertible Preferred Stock, par value $0.0001, of Westway (“Westway
Preferred Stock”) that constitute the Series A Merger Consideration (as defined
in the Transaction Agreement) (those shares, the “Preferred Escrow Shares”) be
deposited in the Escrow Account (as defined below).

E. The Transaction Agreement requires, among other things, that, on the date
that is the six-month anniversary of the date hereof (the “Original Release
Date”), certificates representing 2,875,000 shares of Westway Common Stock owned
by Founder and held in escrow under the Original Stock Escrow Agreement (those
shares, the “Common Escrow Shares,” and together with the Preferred Escrow
Shares, the “Escrow Shares”) be deposited in the Escrow Account.

F. Capitalized terms used and not elsewhere defined in this Agreement have the
meanings specified in Section 20.

Accordingly, in consideration of the foregoing, the parties hereto agree as
follows:

1. Appointment of Escrow Agent. Westway, Founder and Holdings hereby appoint the
Escrow Agent as their agent to hold in escrow the Escrow Shares and any related
Escrow



--------------------------------------------------------------------------------

Funds (as defined below) in an escrow account (the “Escrow Account”), and to
dispose of the Escrow Shares and any related Escrow Funds in accordance with the
terms of this Agreement, and the Escrow Agent hereby accepts such appointment.

2. Deliveries to Escrow Agent for Deposit; Other Actions.

(a) Concurrently with the execution and delivery of this Agreement and the
consummation of the Closing, in accordance with the instruction and on behalf of
Holdings, Westway is delivering to the Escrow Agent for deposit in the Escrow
Account duly executed original certificates representing the Preferred Escrow
Shares, which are registered in the names of the Persons and in the amounts set
forth on Schedule I hereto.

(b) Pursuant to and in accordance with Section 3 of the Original Stock Escrow
Agreement, and subject to clause (g) of this Section 2, Founder hereby
irrevocably instructs the Escrow Agent, in its capacity as the Original Escrow
Agent, to deliver to Westway, on the Original Release Date on behalf of Founder,
certificates representing the Original Escrow Shares, and Westway shall
immediately following receipt of such certificates deliver (i) in accordance
with the instruction and on behalf of Founder, to the Escrow Agent for deposit
in the Escrow Account duly executed original certificates representing the
Common Escrow Shares and (ii) to Founder duly executed original certificates
representing all of the Original Escrow Shares that are not to be delivered to
the Escrow Agent pursuant to clause (i) of this Section 2(b).

(c) Westway shall, to the extent that it is permitted under its Amended and
Restated Certificate of Incorporation to pay any dividends on any Escrow Shares,
on or as soon as practicable after the payment date therefor, deliver to the
Escrow Agent for deposit in the Escrow Account any cash dividends declared and
payable on the Preferred Escrow Shares or the Common Escrow Shares (any such
amounts, collectively, the “Escrow Funds”) after the date hereof during the term
of this Agreement, together with a written statement setting forth the amounts
of such Escrow Funds attributable to each Preferred Escrow Share and each Common
Escrow Share.

(d) Westway shall promptly deliver to the Escrow Agent for deposit in the Escrow
Account duly executed original certificates representing any of Westway’s equity
securities, including without limitation shares issued upon a stock split, stock
dividend, subdivision, recapitalization, merger or other similar event (“New
Shares”), issued or distributed by Westway in respect of the Escrow Shares,
together with a written statement specifying the number of New Shares
attributable to each Preferred Escrow Share and each Common Escrow Share.

(e) Nothing contained herein shall limit any right of any holder of Escrow
Shares (or of any New Shares issued in respect thereof) to vote or direct the
voting of such shares.

(f) Nothing contained herein shall restrict or eliminate the conversion rights
of any holder of any Escrow Shares, as such rights are set forth in Westway’s
Amended and Restated Certificate of Incorporation. In the event of any such
conversion, and upon

 

2



--------------------------------------------------------------------------------

receipt of a written notification from Westway that a conversion of Escrow
Shares has occurred, the Escrow Agent shall return the Escrow Shares that are so
converted to Westway for cancellation, and Westway shall deposit the shares
issued upon conversion of such Escrow Shares into the Escrow Account in place of
the converted Escrow Shares.

(g) If, prior to the Original Release Date, Westway proposes to consummate a
liquidation, merger, stock exchange or other similar transaction that results in
all of the holders of Westway Common Stock having the right to exchange all or a
portion of their shares of Westway Common Stock for cash, securities or other
property, then after receipt of a certificate executed by the Chief Executive
Officer or Chief Financial Officer of Westway and in form reasonably acceptable
to the Escrow Agent, to the effect that such transaction will be consummated and
specifying the date of consummation, Founder will be deemed to have irrevocably
instructed the Escrow Agent, in its capacity as the Original Escrow Agent, to
deliver to Founder on the Original Release Date certificates representing the
Original Escrow Shares, and the irrevocable instructions of Founder set forth in
clause (i) of Section 2(b) will be deemed void and of no further effect.

3. No Interest in the Escrow Account or Escrow Items. The Escrow Agent does not
own or have any interest in the Escrow Account or the Escrow Items but is
serving as escrow holder, having only possession thereof and agreeing to hold
and distribute the Escrow Items in accordance with the terms and conditions set
forth herein.

4. Investment of Escrow Funds. If at any time the Escrow Funds exceed $5,000,
the Escrow Agent shall, promptly upon receipt of specific written investment
instructions from Westway (including instructions as to term to maturity, if
applicable), deposit the Escrow Funds in an interest bearing money market
checking account at J.P. Morgan Chase Bank. In the absence of such written
investment instruction from Westway, the Escrow Agent shall invest all of the
Escrow Funds in the instruments or securities described on Schedule II. All
interest or other income received on investment and reinvestment of the Escrow
Funds will itself become part of the Escrow Funds, and will be apportioned
equally among the Escrow Shares.

5. Disposition of Escrow Items. The Escrow Agent shall hold the Escrow Items in
the Escrow Account and not release them until it receives instructions to do so
pursuant to and in accordance with this Section 5.

(a) Promptly upon receipt of an Instruction Letter (as defined below) stating
that the Share Price of the Westway Common Stock on any five Trading Days within
a seven Trading Day consecutive period, on or prior to the date of such
Instruction Letter has exceeded $6.50 per share, or Westway’s reported EBITDA
has exceeded $52,000,000 for any 12-month period, the Escrow Agent shall release
and deliver:

 

  (i)

to Holdings, (x) one-third of the Preferred Escrow Shares that were deposited
into the Escrow Account on the date hereof and all of the New Shares, if any,
attributable to such released Preferred Escrow Shares in accordance with the
delivery instructions of Holdings set forth in the Instruction Letter, and
(y) all of the Escrow Funds, if any, attributable to such released Preferred
Escrow Shares

 

3



--------------------------------------------------------------------------------

 

and New Shares, if any, by wire transfer of immediately available funds to the
account or accounts designated by Holdings in the Instruction Letter; provided
that if such Instruction Letter is delivered prior to November 1, 2009 (such
date, the “First Holdings Release Date”), the Escrow Agent shall instead make
such release and delivery on (and in no event earlier than) the First Holdings
Release Date; and

 

  (ii) to Founder, (x) one-third of the Common Escrow Shares and all of the New
Shares, if any, attributable to such released Common Escrow Shares in accordance
with the delivery instructions set forth in the Instruction Letter and (y) all
of the Escrow Funds, if any, attributable to such released Common Escrow Shares
and New Shares, if any, by wire transfer of immediately available funds to the
account or accounts designated by Founder in the Instruction Letter, provided
that, if the Instruction Letter is delivered before the Original Release Date,
the Escrow Agent shall instead make such release and delivery immediately upon
its receipt of the Common Escrow Shares in accordance with clause (ii) of
Section 2(b).

No Instruction Letter may be delivered pursuant to this Section 5(a) if an
Instruction Letter has previously been delivered pursuant to Section 5(b) or
Section 5(c).

(b) Promptly upon receipt of an Instruction Letter stating that the Share Price
of the Westway Common Stock on any five Trading Days within a seven Trading Day
consecutive period on or prior to the date of such Instruction Letter has
exceeded $7.00 per share, or Westway’s reported EBITDA has exceeded $57,000,000
for any 12-month period, the Escrow Agent shall release and deliver:

 

  (i) to Holdings, (x) that number of Preferred Escrow Shares that, when added
to the number of Preferred Escrow Shares released pursuant to Section 5(a)(i)
(if any), constitute two-thirds of the Preferred Escrow Shares that were
deposited into the Escrow Account on the date hereof and all of the New Shares,
if any, attributable to the Preferred Escrow Shares released pursuant to this
clause (b)(i), in accordance with the delivery instructions of Holdings set
forth in the Instruction Letter, and (y) all of the Escrow Funds, if any,
attributable to such released Preferred Escrow Shares and New Shares, if any, by
wire transfer of immediately available funds to the account or accounts
designated by Holdings in the Instruction Letter; provided that if such
Instruction Letter is delivered prior to November 1, 2010 (such date, the
“Second Holdings Release Date”), the Escrow Agent shall instead make such
release and delivery on (and in no event earlier than) the Second Holdings
Release Date; and

 

  (ii)

to Founder, (x) that number of Common Escrow Shares that, when added to the
number of Common Escrow Shares released pursuant to Section 5(a)(ii) (if any),
constitute two-thirds of the Common Escrow Shares as of the date hereof and all
of the New Shares, if any, attributable to the Common Escrow Shares released
pursuant to this clause (b)(ii), in accordance with the delivery instructions of
Founder set forth in the Instruction Letter and (y) all of the Escrow Funds, if
any,

 

4



--------------------------------------------------------------------------------

 

attributable to such released Common Escrow Shares and New Shares, if any, by
wire transfer of immediately available funds to the account or accounts
designated by Founder in the Instruction Letter, provided that, if the
Instruction Letter is delivered before the Original Release Date, the Escrow
Agent shall instead make such release and delivery immediately upon its receipt
of the Common Escrow Shares in accordance with clause (ii) of Section 2(b).

No Instruction Letter may be delivered pursuant to this Section 5(b) if an
Instruction Letter has previously been delivered pursuant to Section 5(c).

(c) Promptly upon receipt of an Instruction Letter stating that the Share Price
of the Westway Common Stock on any five Trading Days within a seven Trading Day
consecutive period on or prior to the date of such Instruction Letter has
exceeded $7.50 per share, or Westway’s reported EBITDA has exceeded $62,000,000
for any 12-month period, the Escrow Agent shall release and deliver:

 

  (i) to Holdings, (x) all of the Preferred Escrow Shares and New Shares, if
any, then held in the Escrow Account, in accordance with the delivery
instructions of Holdings set forth in the Instruction Letter, and (y) all of the
Escrow Funds, if any, then held in the Escrow Account and attributable to such
Preferred Escrow Shares or New Shares, if any, by wire transfer of immediately
available funds to the account or accounts designated by Holdings in the
Instruction Letter; provided that if such Instruction Letter is delivered prior
to November 1, 2011 (such date, the “Third Holdings Release Date”), the Escrow
Agent shall instead make such release and delivery on (and in no event earlier
than) the Third Holdings Release Date; and

 

  (ii) to Founder, (x) all of the Common Escrow Shares and New Shares, if any,
then held in the Escrow Account, in accordance with the delivery instructions of
Founder set forth in the Instruction Letter and (y) all of the Escrow Funds, if
any, then held in the Escrow Account and attributable to such Common Escrow
Shares and New Shares, if any, by wire transfer of immediately available funds
to the account or accounts designated by Founder in the Instruction Letter,
provided that, if the Instruction Letter is delivered before the Original
Release Date, the Escrow Agent shall instead make such release and delivery
immediately upon its receipt of the Common Escrow Shares in accordance with
clause (ii) of Section 2(b).

(d) Notwithstanding anything to the contrary in this Agreement, promptly upon
receipt of an Instruction Letter stating that a Change of Control has occurred,
the Escrow Agent shall release and deliver:

 

  (i) to Holdings, (x) all of the Preferred Escrow Shares and New Shares, if
any, then held in the Escrow Account, in accordance with the delivery
instructions of Holdings set forth in the Instruction Letter, and (y) all of the
Escrow Funds, if any, then held in the Escrow Account and attributable to such
Preferred Escrow Shares and New Shares, if any, by wire transfer of immediately
available funds to the account or accounts designated by Holdings in the
Instruction Letter; and

 

5



--------------------------------------------------------------------------------

  (ii) to Founder, (x) all of the Common Escrow Shares and New Shares, if any,
then held in the Escrow Account, in accordance with the delivery instructions of
Founder set forth in the Instruction Letter, and (y) all of the Escrow Funds, if
any, then held in the Escrow Account and attributable to such Common Escrow
Shares and New Shares, if any, by wire transfer of immediately available funds
to the account or accounts designated by Founder in the Instruction Letter,
provided such Instruction Letter is delivered after the Original Release Date.

(e) Promptly upon receipt of an Instruction Letter delivered pursuant to
Section 2.10 of the Transaction Agreement stating that a Capex Shortfall Amount
(as defined in the Transaction Agreement) exists, the Escrow Agent shall release
from escrow and deliver to Westway for cancellation certificates representing
that number of Preferred Escrow Shares specified in such Instruction Letter.
Promptly upon receipt from the Escrow Agent of such certificates, Westway shall
mark such certificates “canceled” and cancel and retire such Preferred Escrow
Shares and cause such cancellation and retirement to be reflected on its stock
ledger.

(f) As used herein, “Instruction Letter” means a letter signed by each of
Westway, Founder and Holdings to the effect either (i) that the applicable Share
Price or EBITDA amount referred to in Sections 5(a) through (c) above has been
achieved, (ii) that a Change of Control has occurred or (iii) that a Capex
Shortfall Amount (as defined in the Transaction Agreement) exists. In no event
shall the Escrow Agent make any disposition of Escrow Items pursuant to such
Sections prior to receipt of an Instruction Letter.

6. Account Statement. Upon the request of Westway, Founder or Holdings, the
Escrow Agent will provide Westway, Founder and Holdings with an account
statement for the Escrow Account setting forth in reasonable detail, for the
time period(s) specified in the request: (a) a description of the Escrow Items
then contained in the Escrow Account; (b) the manner in which any Escrow Funds
have been invested pursuant to Section 4; and (c) the amount of Escrow Funds, if
any, respectively allocable to Holdings and Founder.

7. Escrow Agent.

(a) The Escrow Agent shall not be responsible for, nor be required to, enforce
any of the terms or conditions of any agreement between Westway, Founder or
Holdings, nor shall the Escrow Agent be responsible for the performance by
Westway, Founder or Holdings of their respective obligations under this
Agreement.

(b) If the Escrow Agent is uncertain as to its duties or rights hereunder, or
shall receive instructions with respect to the Escrow Funds or the Escrow Shares
which, in its sole determination, are in conflict either with other instructions
received by it, or with any provision of this Agreement, it shall be entitled to
hold the Escrow Funds, the Escrow Shares or a portion thereof, in the Escrow
Account, in the manner then held, pending the resolution of such uncertainty to
the Escrow Agent’s sole satisfaction, by final judgment of a court or court of
competent jurisdiction, or otherwise.

 

6



--------------------------------------------------------------------------------

(c) In the event of any disagreement between the undersigned or any of them, or
any other person, resulting in adverse claims and demands being made in
connection with or for the Escrow Items, the Escrow Agent will be entitled at
its option to refuse to comply with any such claim or demand, so long as such
disagreement will continue, and in so doing the Escrow Agent will not be or
become liable for damages or interest to the undersigned or any of them or to
any person named herein for its failure or refusal to comply with such
conflicting or adverse demands. The Escrow Agent will be entitled to continue so
to refrain and refuse so to act until all differences with respect thereto will
have been resolved by agreement of the parties hereto and the Escrow Agent will
have been notified thereof in writing signed by the parties hereto. In the event
of such disagreement that continues for 60 days or more, the Escrow Agent in its
discretion may file a suit in interpleader for the purpose of having the
respective rights of the claimants adjudicated, if the Escrow Agent determines
such action to be appropriate under the circumstances, and may deposit with the
court all documents and property held hereunder. Westway agrees to pay all
reasonable out-of-pocket costs and expenses incurred by the Escrow Agent in such
action, including reasonable attorney’s fees.

(d) The Escrow Agent hereby accepts its appointment and agrees to act as escrow
agent under the terms and conditions of this Escrow Agreement and acknowledges
receipt of the Escrow Items. Westway will pay to the Escrow Agent as payment in
full for its services hereunder the Escrow Agent’s compensation set forth in
Schedule III hereto. Westway further agree to reimburse the Escrow Agent for all
reasonable out-of-pocket expenses, disbursements and advances incurred or made
by the Escrow Agent in the performance of its duties hereunder (including
reasonable fees, and out-of-pocket expenses and disbursements, of its counsel).

(e) The Escrow Agent shall not be liable for any action taken or omitted
hereunder, or for the misconduct of any employee, agent or attorney appointed by
it, except in the case of willful misconduct or gross negligence. The Escrow
Agent shall be entitled to consult with counsel of its own choosing, and shall
not be liable for any action taken, suffered or omitted by it in accordance with
the advice of such counsel.

(f) The Escrow Agent shall have no responsibility at any time to ascertain
whether or not any security interest exists in the Escrow Items, or to file any
financing statement under the Uniform Commercial Code, with respect to the
Escrow items or any part thereof.

8. Tax Provisions; Other Deliverables. For all income tax purposes, including
tax reporting purposes, Founder and Holdings, as applicable, will be treated as
the owners of the income on the Escrow Items, and all interest earned from the
investment of the Escrow Items (or any portion thereof) will be allocable to
such Persons, in accordance with how such Escrow Items are registered (or in
whose name such Escrow Items are held) based on the transfers described in
Section 2 of this Agreement. The parties hereto receiving Escrow Shares or
Escrow Funds shall provide the Escrow Agent a Form W-9, a substitute Form W-9 or
a Form

 

7



--------------------------------------------------------------------------------

W-8BEN for each such Person upon or promptly following the execution and
delivery of this Agreement. In addition, on the date hereof, each of Westway,
Founder and Holdings agrees to provide the Escrow Agent with an incumbency
certificate for such person setting forth the name, title and signature of each
person permitted to authorize documents on their behalf pursuant to this
Agreement.

9. Acknowledgement and Consent. Each of Founder and Holdings acknowledges that
it has read, has been advised by counsel of the meaning of and understands the
provisions of the Amended and Restated Certificate of Incorporation of Westway
(the “Certificate of Incorporation”) as they relate to the dividend rights of
the Common Escrow Shares and the Preferred Escrow Shares while such shares are
held in escrow pursuant to the terms hereof, and hereby consents to and agrees
to the treatment of dividend rights as provided in the Certificate of
Incorporation while such shares are held in escrow pursuant to the terms hereof.

10. Notices. All notices, requests, claims, instructions, demands and other
communications to be given hereunder by any party hereto to any other party must
be in writing and will be deemed to have been duly given or made if
(a) delivered personally, (b) mailed by certified or registered mail with
postage prepaid, (c) sent by next-Business Day or overnight mail or delivery or
(d) sent by facsimile (provided that delivery of such facsimile is promptly
confirmed) to the parties at the following addresses (or at such other address
for a party as is specified by like notice):

 

  (i) If to Westway to:

Westway Group, Inc.

230 Park Avenue

Suite 1000

New York, NY 10169

Attention: Chairman

Facsimile: (212) 332-2475

and to

ED&F Man Holdings Limited

Cottons Centre

Hays Lane

London SE1 2QE

Attention: Philip Howell

Facsimile: +44 207 089 8112

 

8



--------------------------------------------------------------------------------

  (ii) If to Founder, to:

Westway Group, Inc.

230 Park Avenue

Suite 1000

New York, NY 10169

Attention: Chief Executive Officer

Facsimile: (212) 332-2475

 

  (iii) If to Holdings, to:

ED&F Man Holdings Limited

Cottons Centre

Hay’s Lane

London SE1 2QE

Attention: Philip Howell

Facsimile: +44 207 089 8112

 

  (iv) If to the Escrow Agent, to:

Continental Stock Transfer & Trust Company

17 Battery Place

New York, NY 10004

Attention: Steven Nelson, Chairman and President

 

  (v) A copy of any notice sent hereunder shall be sent to:

Oppenhemier & Co. Inc.

300 Madison Avenue

New York, NY 10017

Attention: Andrew MacInnes

Facsimile: (212) 667-7138

and

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, PA 19104

Attention: Craig. L. Godshall, Esq.

Facsimile: (215) 994-2222

and

Dewey & LeBoeuf LLP

1301 Avenue of the Americas

New York, NY 10019

Attention: Alexander M. Dye, Esq.

Facsimile: (212) 259-6333

 

9



--------------------------------------------------------------------------------

All such notices, requests, claims, instructions, demands and other
communications will be deemed to have been received (w) if by personal delivery,
upon the day of such delivery, (x) if by certified or registered mail, on the
fifth Business Day after the mailing thereof, (y) if by next-Business Day or
overnight mail or delivery, upon the day of delivery or (z) if by facsimile
prior to 5:00 p.m. in the place of receipt, on the day on which such facsimile
was sent (or at the beginning of the recipient’s next Business Day if not
received prior to such time), provided that a copy is also sent on the same day
in the manner provided in clauses (a), (b) or (c) above.

11. Termination. This Agreement will automatically terminate upon the final
distribution of the Escrow Items in accordance with the terms hereof.

12. Assignment; Successors and Assigns; Third Party Rights. Except as otherwise
provided herein, this Agreement may not, without the prior written consent of
the other parties hereto, be assigned, by operation of law or otherwise, and any
attempted assignment will be null and void. Subject to the foregoing, this
Agreement will be binding upon and inure to the benefit of the parties hereto
and their respective heirs, successors, permitted assigns and legal
representatives. This Agreement is for the sole benefit of the parties to this
Agreement and their respective heirs, successors, permitted assigns and legal
representatives and is not intended, nor may it be construed, to give any
Person, other than the parties hereto and their respective heirs, successors,
assigns and legal representatives, any legal or equitable right, remedy or claim
hereunder.

13. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

14. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the parties hereto with respect to the subject matter hereof.

15. Amendment; Waivers, etc. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, will be valid or binding unless set forth in
writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver will
constitute a waiver only with respect to the specific matter described in such
writing and will in no way impair the rights of the party granting such waiver
in any other respect or at any other time. Neither the waiver by any of the
parties hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure by any of the parties, on one or more occasions, to
enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, will be construed as a waiver of

 

10



--------------------------------------------------------------------------------

any other breach or default of a similar nature, or as a waiver of any of such
provisions, rights or privileges hereunder. The rights and remedies herein
provided are cumulative and none is exclusive of any other, or of any rights or
remedies that any party may otherwise have at law or in equity.

16. Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

17. Governing Law. This Agreement and the rights and duties of the parties
hereto hereunder will be governed by and construed in accordance with the laws
of the State of New York, without giving effect to its principles or rules of
conflict of laws to the extent such principles or rules are not mandatorily
applicable by statute and would require or permit the application of the laws of
another jurisdiction. The parties irrevocably and unconditionally submit to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York or, if such court does not have jurisdiction, the New York
State Supreme Court in the Borough of Manhattan, in any action arising out of or
relating to this Agreement. The parties irrevocably agree that all claims in
respect of the interpretation and enforcement of the provisions of this
Agreement, and in respect of the transactions contemplated hereby and thereby,
or with respect to any such action or proceeding, will be heard and determined
in such a New York federal or State court, and that such jurisdiction of such
courts with respect thereto will be exclusive, except solely to the extent that
all such courts lawfully decline to exercise such jurisdiction. Each party
hereby waives, and agrees not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such document
or in respect of any such transaction, that it is not subject to such
jurisdiction. Each party hereby waives, and agrees not to assert, to the maximum
extent permitted by law, as a defense in any action, suit or proceeding for the
interpretation or enforcement hereof or of any such document or in respect of
any such transaction, that such action, suit or proceeding may not be brought or
is not maintainable in such courts or that the venue thereof may not be
appropriate or that this Agreement or any such document may not be enforced in
or by such courts. The parties hereby consent to and grant any such court
jurisdiction over the person of such parties and over the subject matter of any
such dispute and agree that mailing of process or other papers in connection
with any such action or proceeding in the manner provided in Section 10, or in
such other manner as may be permitted by law, will be valid and sufficient
service thereof.

18. Waiver of Jury Trial. Each party hereby irrevocably and unconditionally
waives any right such party may have to a trial by jury in respect of any
litigation directly or indirectly arising out of or relating to this Agreement
or the transactions contemplated hereby.

19. Counterparts. This Agreement may be executed in several counterparts, each
of which will be deemed an original and need not contain the signature of more
than one party, and all of which together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile will be effective as delivery of a mutually executed
counterpart to this Agreement.

20. Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below.

 

11



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday or Sunday, or other day on
which commercial banks in the City of New York, New York or London, England are
required or authorized by law to be closed.

“Change of Control” means:

(a) any sale, assignment, transfer, lease, conveyance or other disposition,
liquidation, dissolution or otherwise, in one transaction or a series of
transactions of all or substantially all of the assets of Westway and its
subsidiaries, taken as a whole to any “person” (as defined in Section 13(d) of
the Exchange Act) or “group” (as defined in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act) other than any such transfer to Founder, Holdings, or any of
their affiliates;

(b) the consummation of any transaction or series of related transactions
(including, without limitation, by way of merger or consolidation), the result
of which is that any “person” (as defined in Section 13(d) of the Exchange Act)
or “group” (as defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act),
other than Founder, Holdings, or any of their affiliates, becomes, directly or
indirectly, the “beneficial owner” (as defined in Section 13(d)(3) of the
Exchange Act) of more than 50% of the voting power of Westway; or

(c) during any consecutive two-year period, the first day on which a majority of
the members of the Board of Directors of Westway who were members of the Board
of Directors of Westway at the beginning of such period are not (i) members of
the Board of Directors who composed the Board of Directors as of the date hereof
or (ii) nominated for election or elected to the Board of Directors with the
approval of a majority of the Persons referred to in (i) above who were members
of the Board of Directors at the time of such nomination or election.

“EBITDA” means income (loss) before net interest (defined as the aggregate of
interest expense and interest income), income tax, and depreciation and
amortization as normally defined using the Applicable Accounting Principles (as
defined in the Transaction Agreement).

“Escrow Items” means, collectively, the Escrow Shares, the New Shares and the
Escrow Funds.

“Exchange Act” means, the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder.

“Person” means an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association, trust,
joint venture, association or other organization, whether or not a legal entity,
or a governmental authority.

“Share Price” means, with respect to the Westway Common Stock, on any given day,
the last reported sales price (regular way) or, in case no such reported sales
takes place on such day, the average of the highest asked and lowest bid prices
(regular way), of such stock, in either case on the principal national
securities exchange on which the Westway Common Stock is listed or admitted to
trading, or if not listed or admitted to trading on any national securities
exchange, (i)

 

12



--------------------------------------------------------------------------------

the average of the highest and lowest sale prices of the Westway Common Stock
for such day reported by the OTC BB if such stock is traded over-the-counter and
quoted on the OTC BB, or (ii) if such stock is so traded, but not so quoted, the
average of the highest reported asked and lowest reported bid prices of such
stock as reported by the OTC BB or any comparable system, or (iii) if the
Westway Common Stock is not listed on the OTC BB or any comparable system, the
average of the highest asked and lowest bid prices of such stock as furnished by
two members of the National Association of Securities Dealers, Inc. selected
from time to time by Westway and Holdings for that purpose. If the Westway
Common Stock is not listed and traded in a manner that the quotations referred
to above are available for the period required hereunder, the Share Price per
share shall be deemed to be the fair value per share of such stock as determined
in good faith by the Board of Directors.

“Trading Day” means a day during which trading in securities generally occurs on
the principal national securities exchange on which the Westway Common Stock is
then listed or, if not then listed on a national securities exchange, on the
Nasdaq Global Market or, if not then quoted on the Nasdaq Global Market, on the
principal other market or trading system on which the Westway Common Stock is
traded or quoted.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Stock Escrow Agreement as
of the date first above written.

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Escrow Agent By:  

/s/ John W. Comer, Jr.

Name:   John W. Comer, Jr. Title:   Vice President WESTWAY GROUP, INC. By:  

/s/ Peter J.M. Harding

Name:   Peter J.M. Harding Title:   Chief Executive Officer SHERMEN WSC HOLDING
LLC By:  

/s/ Francis P. Jenkins, Jr.

Name:   Francis P. Jenkins, Jr. Title:   WESTWAY HOLDINGS CORPORATION By:  

/s/ A. Whitfield Huguley, IV

Name:   A. WHITFIELD HUGULEY, IV Title:   DIRECTOR

[Signature Page to Stock Escrow Agreement]



--------------------------------------------------------------------------------

Schedule I

PREFERRED ESCROW SHARES

 

Name of Stockholder

   Number of Shares

Westway Holdings Corporation

   12,181,818



--------------------------------------------------------------------------------

Schedule II

ESCROW FUNDS INVESTMENT INSTRUCTIONS



--------------------------------------------------------------------------------

Schedule III

SCHEDULE OF ESCROW AGENT FEES